UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2179


OSCAR ALFREDO FLORES-VASQUEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 1, 2017                                            Decided: July 5, 2017


Before GREGORY, Chief Judge, and TRAXLER and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Stephen C. Fleming, LAW OFFICES OF STEPHEN C. FLEMING, State College,
Pennsylvania, for Petitioner. Chad A. Readler, Acting Assistant Attorney General,
Margaret Kuehne Taylor, Senior Litigation Counsel, Elizabeth K. Fitzgerald-Sambou,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Alfredo Flores-Vasquez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals dismissing Flores-Vasquez’s

appeal from the immigration judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We dismiss the

petition for review in part and deny it in part.

       First, as the Attorney General aptly observes, some of the specific contentions that

Flores-Vasquez asserts in this court were not presented on appeal to the Board. We thus

lack jurisdiction to review those lines of argument that relate to the rejection of Flores-

Vasquez’s future persecution claim and denial of relief under the CAT because they were

not administratively exhausted. See 8 U.S.C. § 1252(d)(1) (2012) (“A court may review

a final order of removal only if . . . the alien has exhausted all administrative remedies

available to the alien as of right[.]”); Kporlor v. Holder, 597 F.3d 222, 226 (4th Cir.

2010) (“It is well established that an alien must raise each argument to the [Board] before

we have jurisdiction to consider it.” (internal quotation marks omitted)).

       Next, we have reviewed the exhausted arguments that Flores-Vasquez presses on

appeal in light of the administrative record, including the transcript of Flores-Vasquez’s

merits hearing and all supporting evidence, and the relevant legal authorities. Despite

Flores-Vasquez’s arguments to the contrary, the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)




                                               2
(2012)—including the immigration judge’s adverse credibility finding *—and substantial

evidence supports the denial of relief in this case, see INS v. Elias–Zacarias, 502 U.S.
478, 481 (1992).

      Accordingly, we dismiss the petition for review in part for lack of jurisdiction and

deny the petition in part for the reasons stated by the Board. See In re Flores-Vasquez,

(B.I.A. Sept. 13, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                       PETITION DISMISSED IN PART
                                                              AND DENIED IN PART




      *
        We review credibility determinations for substantial evidence, affording broad—
though not unlimited—deference to the agency’s credibility findings. Ilunga v. Holder,
777 F.3d 199, 206 (4th Cir. 2015); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.
2004).


                                           3